I cannot agree with the result reached in this case. There are no words of survivorship which would show that the testator had the intent to make the residuary legatees a class within that term's legal meaning, and while the will shows a definite intention that Albert Strauss was not to receive more than the amount named, it does not disclose a provision to meet the contingency that arose when the son E.J. Strauss died. The law has been that a court will *Page 453 
not attempt to supply a provision to complete a will or to meet a contingency not provided against by a testator, and that where the intention of the testator is against some positive rule of law the intention must fail.
Where a specific legatee is also a residuary legatee and dies before the death of the testator the lapsed specific legacy does not fall into the residue but descends to the heirs as intestate property and the general rule as to lapsed legacies does not apply. (Dickinson v. Belden, 268 Ill. 105.) Neither will a construction be adopted that would make the will contravene well-settled rules of law. The construction contained in the majority opinion does, in my judgment, contravene the rule stated. In Tea v. Millen, 257 Ill. 624, speaking through Mr. Justice Cartwright, we said: "It has been settled by several decisions of this court that heirs cannot be disinherited merely by a declaration that they shall not have anything or no more than a certain sum. No matter how strong the intention of the testator may be to disinherit an heir, the intention cannot be given any effect as to intestate property, and the only method of disinheriting him is to give the property to someone else. — Lawrence v. Smith, 163 Ill. 149;Parsons v. Millar, 189 id. 107; Ames v. Holmes, 190 id. 561."
The presumption that a testator did not intend to die intestate as to any of his property does not authorize a court to supply an omitted provision where there is nothing in the will itself to show the intention of the testator as to what disposition he would have made had the omission been called to his attention. (Pontius. v. Conrad, 317 Ill. 241; Hampton v.Dill, 354 id. 415; Foss v. State Bank and Trust Co.
343 id. 94.) It must be remembered that here the testator did not change his will, although he had the opportunity to do so, after his son E.J. Strauss died. *Page 454